Citation Nr: 0401070	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for chronic lumbosacral strain. 

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please contact the veteran again and 
ask him to sign and return the necessary 
consent forms in order to obtain all 
available medical and administrative 
records (including accident reports) 
created as a result of work-related 
injuries of the veteran held by the State 
of Oregon, Department of Workers 
Compensation, Callahan Center for 
Disability Prevention, 29500 SW Graham's 
Ferry Road, Wilsonville, Oregon, 97070; 
and all available medical and 
administrative records (including 
accident reports) created as a result of 
work-related injuries of the veteran held 
by the Oregon State Accident Insurance 
Fund, SAIF Building, Salem, Oregon, 
97312.  If the proper consent forms are 
returned in a timely manner, then please 
undertake all necessary efforts to obtain 
these records and associate them with the 
claims file.

2.  Please undertake all necessary 
efforts to obtain the veteran's medical 
records from the VA and private medical 
treatment providers, as listed on his VA 
Form 21-4138 received in July 2003.  
Associate all records obtained with the 
claims file.
 
3.  After completing the development 
requested in Nos. 1 and 2 to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination for the purpose of 
determining the current severity of his 
service-connected low back strain and the 
nature and etiology of and left knee 
disability that may be present.  Send the 
claims folder to the examiner for review.  

After the clinical evaluation and any 
laboratory tests that are deemed 
necessary, and after a review of all 
relevant evidence in the claims file, the 
clinician is asked to distinguish, to the 
extent that is possible, symptoms and 
functional impairment attributable to the 
service-connected low back strain from 
any impairment due to any  nonservice-
connected low back disability that may be 
present.  

After the clinical evaluation and any 
laboratory tests that are deemed 
necessary, and after a review of all 
relevant evidence in the claims file, the 
clinician is asked opine whether it is as 
likely as not that any left knee 
disability identified (a) began during or 
is causally related to any incident of 
active service; or (b) was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
chronic lumbar sprain.  If the clinician 
finds that the veteran's left knee 
disability was not caused but was 
aggravated by his service-connected low 
back strain, an estimate of the degree of 
overall left knee disability attributable 
to such aggravation should be provided, 
again to the extent that is possible.  

The relevant evidence includes the 
service medical records, a post-service 
motor vehicle accident in May 1959, a 
left knee ligament strain with medial 
meniscectomy in 1973, undisplaced tibial 
plateau fracture of left knee in 1975, a 
supracondylar fracture of the left femur 
in 1978 (post mobilization with pins 
times two), and an April 2000 report of 
VA orthopedic examination, which 
partially addressed the issues presented 
in this case (although that physician did 
not have all available records for 
review).  Please provide a rationale for 
all opinions provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





